I concurred specially in the opinion of my associates in this case rather than generally.
I agree my associates that political parties existed prior to their recognition by legislative enactment and that when first organized their purposes were to champion ideals and policies of government, I agree with them that party conventions were often subject to corrupt manipulation and that often candidates chosen as party nominees did not represent the popular choice of the party members. I agree with them that the policies and candidates of the political parties should express the wishes of a majority of the voters thereof. I deny the applicability of any of those facts to the issues in this case. While conventions may have been, in some instances, doubtlessly were, manipulated, they were no more so than the primaries under which we are now operating, and the delegates to the convention were doubtlessly as honest as the electors at the present primary. The convention system had at least one distinct advantage, for under that system ideals and policies of government were agreed upon before the nominees were selected, while, under the present system, the nominees are selected and their ideals and policies become the ideals and policies of the convention, though, in many instances, not the ideals and policies of the electors of the political party. Under the primary system, the ideals and policies of one of the nominees of a political party may be, and oftentimes are, entirely different from the ideals and policies of another of the party nominees. Those facts are important in the consideration of the legislative enactment in question. That enactment provides that any qualified elector who is a member of a political party, and who has affiliated with and supported the nominees of the political party at whose hands he seeks the nomination, shall have his name printed on the official ballot of his party for the office to which he is eligible in any primary election, upon filing with the proper officer, within the time provided by a law, a notification and declaration of candidacy. I do not understand what was meant by the statement "who has affiliated with and supported the nominees of the political party." I can understand why there should be requirement of affiliation of a candidate with his political party, but I do not understand why there should be any requirement of "affiliation" of a candidate with the nominees of his political party. My observation has been that, in many instances, there was no "affiliation."
The act provides a form of "notification and declaration of candidacy." That form provides that, for the purpose of having the name of the candidate placed on the official primary election ballot, he swear that he believes in the principles of the political *Page 105 
party and intends to support its principles and policies and vote for its nominees at the coming general election. There is no requirement for belief in the policies, but only in the principles, yet a candidate is required to swear that he will support its policies. What are those policies? He cannot know at that time if the policies meant are those to be thereafter adopted. That language must relate to the belief and intent at the time of the execution, verification, and filing of that declaration. To hold otherwise would be to hold that the candidate is required to swear that he will support the principles and policies of his political party as those principles and policies are subsequently adopted, for, under the existing system, a political party has neither principles nor policies until its convention or its nominees adopt them. Its convention does not adopt them, under our state practices, until after the primary has closed. Its candidates do not adopt them until after they have ascertained who their political opponents are to be. Both the convention and the candidates adopt principles and policies in accordance with the nominations made by their opponents. For instance, when the candidate files his declaration of candidacy, he may well believe that the principles and policies of his party are, and that they will be, the principles and policies of his party as they exist at that time or as they were in the last election, and he may find at the time of the election that the principles and policies of his party are materially different from what they had theretofore been. Certainly the Legislature did not intend that the candidate for political office should stultify himself by swearing in April that he would support the principles and policies adopted by his political party thereafter that are opposed to his principles and his ideas as to the proper policies of government, where the principles and policies of the political parties at the election are different from the principles and policies of his party at the time he filed his declaration of candidacy. To give the act that interpretation would require the nominee to withdraw when the principles and policies of his political party were changed, or violate his oath by refusing to support those principles and policies. I agree with my associates that the intention referred to in the act is the intention at the time of the filing of the declaration of candidacy.
The form of notification and declaration further provides that the candidate shall swear that he supported the nominees of his political party at the last state-wide general election, "or was prevented from doing so by reason of (state reason here)." If the legislative purpose was to prevent those who did not support all of the nominees of his political party at the last statewide general election from becoming candidates for nomination by their political party, the act is retroactive and operates to prevent one from becoming a candidate because of prior acts which were legal. I call attention to the fact that in one place the form reads "intend to support its principles and policies, and vote for its nominees," and in the other "I supported its nominees." The word "vote" does not appear in the latter place and its omission must be given effect. There is nothing in the act which requires any statement or averment that the candidate voted for the nominees of his party at the last state-wide general election, and the requirement of a statement with reference to his support of the nominees of his political party at the last state-wide general election is in the alternative, that is, he is required to state that he supported them, or that he was prevented from doing so by reason of, in the language of the statute, "state reason here." There is nothing in the act which authorizes the State Election Board to consider the reason stated and to refuse to accept the declaration of candidacy because of the reason stated. For that reason I must agree with my associates in their conclusion with reference to that provision of the act.
Article 15 of the Constitution of Oklahoma prescribes the form of oath of public officials. It requires them to subscribe to an oath that they will support, obey, and defend the Constitution of the United States and the Constitution of the state of Oklahoma, and that they did not knowingly violate any election law of the state. The legislative enactment in question must be construed in connection with that constitutional form of oath. The Constitution of the state of Oklahoma provides that this state shall be "dry." The principles and policies of a political party may be in favor of a "wet" state. One who having sworn in a declaration of candidacy that he would support such principles and policies of a political party would find himself, if elected, confronted with the constitutional oath of office which requires him to support the Constitution of the state, which is opposed to such principles and policies. Certainly the Legislature intended no such condition to exist. The most that it could have intended was that the candidate would support the principles and policies of his political party *Page 106 
where those principles and policies were in accordance with the Constitution and laws of the state and nation.
The act is indefinite and uncertain in that it fails to distinguish between the principles and policies of a national political party and a state political party. Referring again to the "wet and dry" question, a national political party might have "wet" principles and policies, while the state political party of the same name might have "dry" principles and policies. Which principles and policies are meant by the legislative enactment? it applies to both state and federal offices. Is it the national principles and policies with reference to the tariff, or the local principles and policies with reference thereto?
The act is indefinite and uncertain as to how the principles and policies of a political party are to be determined, and no provision is made as to when they are to be determined. Are the principles and policies of a political party those stated in the platform adopted at the convention, or those stated in the platforms of its candidates for office? If the latter is correct, which of its candidates for office? Is the candidate for nomination to state that he will support the principles and policies of the nominee for Governor, or the nominee for Lieutenant Governor, the nominee for Governor, or the nominee for the Legislature?
One element of a political party may believe, in the executive domination of both the legislative and departments. Another element may believe in the independence of the three departments of government. The theory of the nominee for Governor may be entirely different from the theory of the nominee for the Legislature. Are the nominees for the Legislature who believe in the independence of the legislative department of government to be required to swear in April that they will support the principles and policies of the Governor who believes in the domination of the legislative department? One element of a political party may believe in the authority of the executive to use the military for the purpose of superseding civil authorities, while another element may believe in the constitutional provision that the military should always be subordinate to the civil authorities and that the courts of the state should always be open to the people. Which of those theories does the applicant for filing swear to? In the case of a declaration from one who has served in an official capacity, are not his past acts to determine his present intent? It has been well said that "Your acts speak so loud, I cannot hear your words." One element of a political party may believe in the use of elective officers in the performance of the duties of the office, while another may believe in the power of the executive to employ private citizens for the purpose of superseding regularly elected officials in the performance of their duties. Which of those principles does the candidate swear to?
Conditions at this time are such that the nominees of political parties disregard party platforms in making the race for office and after they are elected to office. It was once said that political party platforms were erected for the purpose of securing office, but that condition no longer exists, and candidates of political parties make their campaign for office on platforms materially different and contrary to the platforms adopted by their political parties.
Until the Legislature provides by law how the principles and policies of a political party are to be determined, and until it requires a determination of those principles and policies prior to the time of the filing of the declarations of candidacy, it cannot make effective its requirement that a candidate swear he will support those principles and policies at the coming general election.
In my opinion, the act must fail because of its indefiniteness and uncertainty in material provisions which make it possible for any candidate for office to know what is meant thereby.